COURT OF APPEAL, FIRST CIRCUIT
                              STATE OF LOUISIANA



RE: Docket Numbers 2021 CA 0534


Derrick Daigrepont


                    Versus - -


Exxon Mobil Corporation, ExxonMobil                    19'   Judicial District Court
Oil Corporation, ExxonMobil Pipeline                  Case #: C657026 c/ w C658372
Company, Turner Industries Group, LLC,                East Baton Rouge Parish
Turner Industrial Maintenance, LLC, &
Flowserve, Inc.


Consolidated with the following:

2021 CA 0535

Rodney Wanner

                    Versus - -


Exxon Mobil Corporation, ExxonMobil Global Services Company,
ExxonMobil Chemical Company, ExxonMobil Research & Engineering
Company, Brock Industrial Services LLC, Total Safety U.S., Inc.,
United Rentals ( North America), Inc., Flowserve US Inc., & Jonathan Zachary


On Application for Rehearing filed on 01/ 12/ 2022 by Flowserve US Inc.

On rehearing.

      We grant Flowserve US Inc.' s application for rehearing for the limited
purpose of amending the conclusion and decree of our decision rendered December
30, 2021 in the above numbered and titled matter to read as follows:


                                    CONCLUSION


       For the above and foregoing reasons, to the extent that the trial court' s October

18,   2019 judgment granting summary judgment in favor of Flowserve US Inc.

dismissed, with prejudice, Derrick Daigrepont' s non-LPLA claims, as well as his


LPLA claims under LSA-R.S. 9: 2800. 55 ( unreasonably dangerous in construction

or composition) and LSA-R.S. 9: 2800. 58 ( unreasonably dangerous because of non-

conformity to an express warranty), against Flowserve US Inc.,           the trial court' s


judgment is hereby affirmed.     To the extent that the trial court' s October 18, 2019


judgment dismissing all of Derrick Daigrepont' s claims against Flowserve US Inc.


                                            1
included his claims asserted under the LPLA, pursuant to LSA-R.S. 9: 2800. 56


unreasonably   dangerous   in design)   and LSA-R.S.     9: 2800. 57 ( unreasonably


dangerous because of inadequate warning), the October 18, 2019 judgment is hereby

reversed, and this matter is remanded for further proceedings. Costs of this appeal


are assessed against defendant/ appellee, Flowserve US Inc.


       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED."




                                                   oo
                                             Vanessa Guidry Whipp e, C    of Judge




                                             Allison H. Penzato, Judge




                                             Chris Hester, Judge




Date
         APR 2 7 2022




Rodd Naquin, Clerk




                                         2